                                Case 2:20-cv-00707-GMN-DJA Document 50 Filed 12/17/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Facsimile: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Counsel for Plaintiff
                      13                                     UNITED STATES DISTRICT COURT
                      14                                          DISTRICT OF NEVADA
                      15
                                 ELEANOR MUNROE,                                   Case No. 2:20-cv-00707-GMN-DJA
                      16
                                                    Plaintiff,                     STIPULATION OF DISMISSAL OF
                      17                                                           LEXISNEXIS RISK SOLUTIONS, INC.,
                                        v.                                         WITH PREJUDICE
                      18
                                 CAPITAL ONE, N.A.; and LEXISNEXIS                 Complaint filed: April 20, 2020
                      19         RISK SOLUTIONS, INC.,

                      20                            Defendants.

                      21
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      22
                                the parties have stipulated to the dismissal of Defendant LEXISNEXIS RISK SOLUTIONS, INC.,
                      23

                      24        from the above captioned action, with prejudice.

                      25
                                //
                      26

                      27        //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00707-GMN-DJA Document 50 Filed 12/17/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2           IT IS SO STIPULATED.
                                     DATED: December 16, 2020.
                         3       KNEPPER & CLARK LLC                                    KRAVITZ, SCHNITZER & JOHNSON, CHTD.

                         4       /s/ Miles N. Clark                                     /s/ Gary E. Schnitzer
                         5       Matthew I. Knepper, Esq., SBN 12796                    Gary E. Schnitzer, Esq., SBN 395
                                 Miles N. Clark, Esq., SBN 13848                        8985 S. Eastern Ave., Suite 200
                         6       5510 So. Fort Apache Rd, Suite 30                      Las Vegas, NV 89123
                                 Las Vegas, NV 89148                                    Email: gschnitzer@ksjattorneys.com
                         7       Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com                    Counsel for Defendant
                         8                                                              LexisNexis Risk Solutions
                         9       KRIEGER LAW GROUP, LLC
                                 David H. Krieger, Esq., SBN 9086
                      10         2850 W. Horizon Ridge Parkway, Suite 200
                                 Henderson, NV 89052
                      11         Email: dkrieger@kriegerlawgroup.com
                      12         Counsel for Plaintiff
                      13
                                 FERNALD LAW GROUP LLP
                      14
                                 /s/ Brandon Claus Fernald
                      15         Brandon Claus Fernald, Esq., SBN 10582
                                 6236 Laredo Street
                      16         Las Vegas, NV 89146
                      17         Email: Brandon.Fernald@fernaldlawgroup.com

                      18         Counsel for Defendant
                                 Capital One, N.A.
                      19
                                                 ORDER GRANTING STIPULATION TO DISMISSAL
                      20                     OF LEXISNEXIS RISK SOLUTIONS, INC. WITH PREJUDICE
                      21

                      22
                                                                                    IT IS SO ORDERED.
                      23
                                                                                                17 day of December, 2020
                                                                                    Dated this ____
                      24

                      25

                      26                                                            ___________________________
                      27                                                            Gloria M. Navarro, District Judge
                                                                                    UNITED STATES DISTRICT COURT
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
